DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Status of Application
The response filed 05/25/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 1, 33-35, 37 -39 has been amended.
Claim 40 is cancelled.
Claims 41-50 are added.
Applicant had previously elected Group I.
Claims 1, 3-13, 33-39, 41-50 are pending in the case.
Claims 1, 3-13, 33-39, 41-50 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 50 is directed to the inclusion of a poloxamer di(meth)acrylate, a reverse poloxamer di(meth)acrylate, a poloxamine di(meth)acrylate, and a reverse poloxamine di(meth)acrylate at 5-20%w/v. The disclosure does not support for the inclusion of these specific polymers at 5-20%w/v. The specification does support for the inclusion of a poloxamer di(meth)acrylate, a reverse poloxamer di(meth)acrylate, a poloxamine di(meth)acrylate, and a reverse poloxamine di(meth)acrylate in general for the composition but does not describe any ranges for them. 
The specification does describe the inclusion of Pluronic F127 at 5-20%w/v in Table 8 but Pluronic F127 is a poloxamer. It is not a poloxamer di(meth)acrylate, nor a reverse poloxamer di(meth)acrylate, nor a poloxamine di(meth)acrylate, nor a reverse poloxamine di(meth)acrylate. 
This is a new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 33, 35-38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105214093) as evidenced by Flinders University (Appendix 1 Solutions -Tris-Phosphate Buffer Saline (TPBS) and 0.4M phosphate buffer), in view of Deckner (Hyaluronic Acid: A Ubiquitous Biopolymer).
Rejection:
Liu teaches a pharmaceutical microgel solution comprising: 
a healing factor from 0.2-0.8% that is hyaluronic acid, glucosamine or allantoin;
a buffer 0.08-3.0% that is tris-phosphate, amino acid, or GOOD buffer;
benzoxanthin 0.5-2.0%; polymyxin 2.0-7.0%;  novocaine 0.01-0.1%; monoglyceride ester 1.0-2.0%;  polyvinylpyrrolidone 0.5-2.0%; ethanol 1.0-10.0%; growth factor 0.01-0.05%; preservative 0.02-0.5%; antioxidant 0.01-0.3%; stabilizer 0.01-0.1%; colloid forming agent 0.2-1.6%; and water (claims 1, 3-4). 
Examples 1-3 recites the buffer can be tris phosphate at 0.08% and 1.54% and 3%; the healing factor can be hyaluronic acid at 0.2% and 0.5% and 0.8%; and the composition to have a pH of 6 and 5.5 falling with the claimed range. Tris phosphate buffer is known to be tris phosphate salt buffer containing tris (Trizma base) and phosphate buffer which is known to be a mixture of Na2HPO4  (sodium hydrogen phosphate monobasic) and NaH2PO4 (sodium hydrogen phosphate dibasic) as evidenced by Appendix 1 Solutions from Flinders University (see Tris-Phosphate Buffer Saline (TPBS) and 0.4M phosphate buffer); wherein the proportion of the tris and phosphate of the tris phosphate buffer fall within the claimed ranges as the amount of tris phosphate is from 0.08-3.0% (i.e. exemplified amounts like 1.54% is about 0.7% tris and about 0.84% phosphate mixture).
With regards to claims 3, 37 while Liu does not expressly exemplify the instant claimed values, Liu does expressly teach the tris phosphate buffer to be 0.08-3.0% wherein it would be prima facie obvious to optimize within the expressly taught values to attain the desired therapeutic profile and arrive at the claimed values (i.e. 0.75% tris phosphate wherein tris is about 0.34% and phosphates are about 0.41%, 0.5% tris phosphate with about 0.23% tris and about 0.27% phosphate mixture) with a reasonable expectation of success absent evidence of criticality for the claimed values
While Liu does not recite the molecular weight of the hyaluronic acid it does explicitly recite the inclusion of hyaluronic acid for the composition.
Deckner teaches that hyaluronic acid is a high molecular weight anionic polysaccharide from 1000-3000K Daltons (1,000,000-3,000,000 Daltons).
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hyaluronic acid from 1000-3000K Daltons as suggested by Deckner and produce the claimed invention; as it is prima facie obvious to incorporate hyaluronic acid in its known molecular weight range (and optimize within the range i.e. claim 5 and 36-39, 41) with a reasonable expectation of success. As the prior art of Liu addresses the pH to be certain values like 6.0, the composition would be expected to be this pH at various temperature like 22oC or 4oC or room temperature or lower than room temp, as the art teaches for it to be at that desired pH regardless; additionally as prior art composition discloses the same components (tris, phosphate, hyaluronic acid) within the instant claimed values and those of the specification, the composition is expected to have the recited pH at the two temperatures.

Claims 11, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105214093) as evidenced by Flinders University (Appendix 1 Solutions -Tris-Phosphate Buffer Saline (TPBS) and 0.4M phosphate buffer) in view of Deckner (Hyaluronic Acid: A Ubiquitous Biopolymer) as applied to claims 1, 3-10, 33, 35-38, 41 above, further in view of Tanaka et al. (U.S. Pat. Pub. 2007/0243180).
Rejection:
The teachings of Liu as evidenced by Flinders in view of Deckner are addressed above. 
Liu as evidenced by Flinders in view of Deckner do not teach the inclusion of the recited additives but does teach the inclusion of antioxidants like superoxide dismutase.
Tanaka et al. teaches that known antioxidants include superoxide dismutase, L-carnitine, and vitamin E derivatives (claim 9).
Wherein it would be obvious to one of ordinary skill in the art to incorporate L-carnitine as suggested by Tanaka et al. and produce the claimed invention; as simple substitution of one known antioxidant for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed additive. 

Claims 12, 44-45, 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105214093) as evidenced by Flinders University (Appendix 1 Solutions -Tris-Phosphate Buffer Saline (TPBS) and 0.4M phosphate buffer) in view of Deckner (Hyaluronic Acid: A Ubiquitous Biopolymer) as applied to claims 1, 3-10, 33, 35-38, 41 above, further in view of Shachaf et al. (U.S. Pat. Pub. 2016/0296666).
Rejection:
The teachings of Liu as evidenced by Flinders in view of Deckner are addressed above including the presence of excipients like antioxidants and gelling (colloid) agents like poloxamer 407. 
Liu as evidenced by Flinders in view of Deckner do not teach the inclusion of the recited additives but does teach the inclusion of gelling (colloid) agents like poloxamer 407 (also known as Pluronic/poloxamer F127).
Shachaf et al. teaches that it is known that poloxamers include F127 and F127 poloxamer diacrylate (functionally equivalent agents, Example 1 [321] Table 1).
Wherein it would be obvious to one of ordinary skill in the art to incorporate F127 poloxamer diacrylate as suggested by Shachaf et al. and produce the claimed invention; as simple substitution of one known poloxamer for another is prima facie obvious with a reasonable expectation of success to attain the desired therapeutic profile absent evidence of criticality for the claimed poloxamer form. 

Claims 13, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105214093) as evidenced by Flinders University (Appendix 1 Solutions -Tris-Phosphate Buffer Saline (TPBS) and 0.4M phosphate buffer) in view of Deckner (Hyaluronic Acid: A Ubiquitous Biopolymer) as applied to claims 1, 3-10, 33, 35-38, 41 above, further in view of Lee (U.S. Pat. Pub. 2006/0121016).
Rejection:
The teachings of Liu as evidenced by Flinders in view of Deckner are addressed above. 
Liu as evidenced by Flinders in view of Deckner do not teach the inclusion of the recited additives but does teach the inclusion of antioxidants like superoxide dismutase.
Lee teaches that known antioxidants include superoxide dismutase, and mannitol (claim 16).
Wherein it would be obvious to one of ordinary skill in the art to incorporate mannitol as suggested by Lee and produce the claimed invention; as simple substitution of one known antioxidant for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed additive. 

Claims 34, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105214093) as evidenced by Flinders University (Appendix 1 Solutions -Tris-Phosphate Buffer Saline (TPBS) and 0.4M phosphate buffer) in view of Deckner (Hyaluronic Acid: A Ubiquitous Biopolymer) as applied to claims 1, 3-10, 33, 35-38, 41 above, further in view of Melman (U.S. Pat. 5853767).
Rejection:
The teachings of Liu as evidenced by Flinders in view of Deckner are addressed above. 
Liu  as evidenced by Flinders in view of Deckner do not teach the recited pH range but does teach the composition for wound healing such as skin and examples with a pH of 6 and 5.5.
Melman teaches that the pH of normal skin is about 5.6-6.6 (Col. 5 line 9-18) and having this pH minimizes irritation of the skin.
Wherein it would be obvious to one of ordinary skill in the art to adjust the pH of the composition to values in this range like 6.6 and 6.2 (falls within the breath claimed of about 7-7.8) as suggested by Melman and produce the claimed invention; as it is prima facie obvious to adjust the pH to be compatible with the skin and minimize irritation of the skin which is desirable with a reasonable expectation of success. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105214093) as evidenced by Flinders University (Appendix 1 Solutions -Tris-Phosphate Buffer Saline (TPBS) and 0.4M phosphate buffer) in view of Deckner (Hyaluronic Acid: A Ubiquitous Biopolymer) and Shachaf et al. (U.S. Pat. Pub. 2016/0296666) as applied to claims 12, 44-45, 48-49 above, further in view of Tanaka et al. (U.S. Pat. Pub. 2007/0243180).
Rejection:
The teachings of Liu as evidenced by Flinders in view of Deckner and Shachaf are addressed above. 
Liu as evidenced by Flinders in view of Deckner and Shachaf do not teach the inclusion of the recited additives but does teach the inclusion of antioxidants like superoxide dismutase.
Tanaka et al. teaches that known antioxidants include superoxide dismutase, L-carnitine, and vitamin E derivatives (claim 9).
Wherein it would be obvious to one of ordinary skill in the art to incorporate L-carnitine as suggested by Tanaka et al. and produce the claimed invention; as simple substitution of one known antioxidant for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed additive. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105214093) as evidenced by Flinders University (Appendix 1 Solutions -Tris-Phosphate Buffer Saline (TPBS) and 0.4M phosphate buffer) in view of Deckner (Hyaluronic Acid: A Ubiquitous Biopolymer) and Shachaf et al. (U.S. Pat. Pub. 2016/0296666) as applied to claims 12, 44-45, 48-49 above, further in view of Lee (U.S. Pat. Pub. 2006/0121016).
Rejection:
The teachings of Liu as evidenced by Flinders in view of Deckner and Shachaf are addressed above. 
Liu as evidenced by Flinders in view of Deckner and Shachaf do not teach the inclusion of the recited additives but does teach the inclusion of antioxidants like superoxide dismutase.
Lee teaches that known antioxidants include superoxide dismutase, and mannitol (claim 16).
Wherein it would be obvious to one of ordinary skill in the art to incorporate mannitol as suggested by Lee and produce the claimed invention; as simple substitution of one known antioxidant for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed additive. 

Claims 1, 3-11, 13, 33-39, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Pat. Pub. 2006/0100173).
Rejection:
Powell et al. teaches an ophthalmic composition comprising an anionic polymer such as hyaluronic acid, certain antimicrobial agents, and additives including buffers (abstract, claims 13-22). The amount of hyaluronic acid is from about 0.001-about 1% and the molecular weight of the hyaluronic acid is from about 70,000-about 4 million Daltons (claims 13-14). The buffers include phosphate, tris, and mixtures thereof; and it present from about 0.01-2.5%w/v and more preferably from about 0.05-about 0.5%w/v [18, 23]. The phosphate buffers include sodium phosphate dibasic (Na2HPO4); and the pH is in the range of about 6-about 9 and that a pH is general close to that of human tears such as about 7.45 is very useful [18-19]. Other components incorporated in the composition include tonicity agents (osmolytes) like NaCl [20-21], vitamins like tocopheryl polyethylene glycol succinate (TPGA) [28], and surfactants such as block copolymers of polyethylene oxide (PEO) and polypropylene oxide (PPO) like poloxamers (e.g. Pluronic F-68) ([24], Table 1). Example 1 teaches an ophthalmic composition comprising hyaluronic acid with a molecular weight of 1.7million Daltons at 0.075%, Tris buffer at 0.076% (embraced by about 0.1%), NaCl, and surfactant (Table 1).
While Powell does not expressly teach the narrower claimed values for the hyaluronic acid, they do overlap wherein even a slight overlap of ranges establishes a prima facie case of obviousness and would be obvious to modify the amount to attain the desired therapeutic effect arriving at the overlapping values absent evidence of criticality or unexpected results.
Powell et al. does not expressly teach an example with a combination of Tris and phosphate buffers but does expressly teach that the buffers include phosphate buffers, tris buffers, and mixtures thereof; and buffers are present from about 0.01-2.5%w/v and preferably from about 0.05-about 0.5%w/v with Tris buffer at 0.076% in Example 1.
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exemplify a mixture of buffers such as Tris and phosphate buffers, and produce the claimed invention; as it is prima facie obvious to exemplify the express teaching of Powell et al. to a mixture of buffers such as phosphate with tris with a reasonable expectation of success. It would also be prima facie obvious to optimize the amount of phosphate buffer within the taught range of the prior art (i.e. 0.01-2.5%w/v and about 0.05-about 0.5%w/v with Tris buffer at 0.076%, wherein the phosphate would be the difference in the mixture (i.e. Tris about 0.1% and phosphate is about 0.01-0.424%) at a pH of human tears (about 7.45) and arrive at the claimed range absent evidence of criticality for the claimed values. As the prior art teaches the structural components of the composition are met, the composition is expected to have the same capacity for the future intended use.
Response to Arguments:
Applicant's arguments are centered on the assertion that Powell is to a single buffer system, that one would not look to a multipurpose solution for ocular surgery, and the assertion of unexpected results to overcome the prima facie case of obviousness citing Examples 1 and 2 of the specification in Table 1 of the specification to Comparative Examples A and B, that by employing a dual buffer system to a viscoelastic system the pH is not temperature dependent so that the pH is comparable at both the 4oC storage temperature and 22oC room temperature for ocular surgery and that the pH is at the pH necessary for use in ocular surgery and asserting that the Comparative Examples A and B which are to the Tris buffer do not have a pH that is comparable at both storage and room temperature wherein it would not be able to be used in ocular surgery. 
This has been fully considered but not persuasive. 
As addressed previously, the prior art of Powell is not restricted to a single buffer as asserted by Applicant - in fact contrary to Applicant’s assertion Powell expressly teaches that buffers can also be in mixtures as addressed in the rejection above. The incorporation of a combination of buffers is taught by Powell and it is noted that the combination of buffers not new as Hu (see below) explicitly teaches the combination of Tris with additional buffers including phosphate buffers is known.  
With regards to the assertion of unexpected success with regards to the comparative cited by Applicant on Table 1 of the specification, this is not persuasive. 
Applicant did not establish what is expected with the combination of the tris and phosphate buffer. Without establishing what would have been expected with the combination of the two buffers, one cannot ascertain if the results are unexpected.
In fact, Sek establishes that the pH shift of phosphoric acid during freezing is about minus 2 (-1.8) compared to room temperature (25oC) of 7.2, and the pH shift of tromethamine (Tris) is about positive 2 (+2.1) compared to room temperature (25oC) of 7.2 wherein the combination of the two would be experience very little or no shift as the pH shift is about equal in opposite directions (see Tromethamine first paragraph). The combination of tris and phosphate would be expected have little to no shift as Sek establishes that the shift of one would negate the shift of the other. Wherein Applicant’s comparative of the combination of Tris and phosphate with little to no shift is not unexpected. 
Additionally, the comparative in Table 1 also does not present a comparative of the same type, as Example 1 has the Tris (base) at 0.101% with the sodium phosphate monobasic monohydrate at 0.138%; but Comparative Example A has Tris (base) at 0.080% which is not the same concentration used in Example 1. When there are different amounts utilized, the buffering capacity will be different. This is also the case with Example 2 and Comparative Example B wherein a different amount is utilized and have different buffering capacities. 
While Example 1 and Example 2 shows that the viscoelastic composition with 0.101 wt. %. tris(hydroxymethyl)aminomethane based on the total weight of the viscoelastic composition; about 0.138 wt.% sodium hydrogen phosphate monobasic based on the total weight of the viscoelastic composition; 2wt.% sodium hyaluronate based on the total weight of the viscoelastic composition wherein the average molecular weight of the sodium hyaluronate is about 800,000 to 1,200,000, and excipients, has and maintains a pH of about 7 at both 22oC and at 4oC; this is not unexpected as addressed with Sek above. Even if later demonstrated to be unexpected, it is not commensurate in scope with the instant claims which are substantively broader as claims must be commensurate in scope with the presentation of unexpected results to overcome the prior art rejection.
Accordingly, the rejection stands.

Claim 12, 44-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Powell et al. (U.S. Pat. Pub. 2006/0100173) as applied to claims 1, 3-11, 13, 33-39, 41-43 above, in view of Hu et al. (U.S. Pat. Pub. 2003/0133905). 
Rejection:
The teachings of Powell et al. are addressed above.
Powell et al. does not expressly teach the recited surfactants but does expressly teach the inclusion of one or more surfactants such as poloxamers (also known as Pluronics which are block copolymers of polyethylene oxide (PEO) and polypropylene oxide (PPO)) [24].
Hu et al. teaches that known ophthlamically acceptable surfactants include poloxamers, polyoxyethylene(23) lauryl ether also known as Brij®35, polyoxyethylene (40) stearate also known as Myrj®52 [30-31].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate a known ophthlamically acceptable surfactant such as Brij®35, polyoxyethylene (40) stearate also known as Myrj®52or as suggested by Hu et al., and produce the claimed invention; as simple substitution of one known surfactant for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific claimed surfactant.  
Response to Arguments:
Applicant's arguments are those directed to Powell which are addressed above.
Accordingly, the rejection stands.

Claim 12, 44-50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Powell et al. (U.S. Pat. Pub. 2006/0100173) as applied to claims 1, 3-11, 13, 33-40 above, in view of Findl (U.S. Pat. Pub. 2013/0338240) and Shachaf et al. (U.S. Pat. Pub. 2016/0296666). 
Rejection:
The teachings of Powell et al. are addressed above including the inclusion of viscosity agents like cellulose polymers, carbomers (polyacrylates), polyvinyl pyrrolidone, polyvinyl alcohol, and alginates; typically from about 0.01-about 5% [29].
Powell et al. does not expressly teach the recited additives but does expressly teach the inclusion of viscosity agents.
Findl teaches that known ophthlamically acceptable viscosity agents include poloxamers, celluloses, polyvinylpyrrolidone, polyvinyl alcohol (claim 1).
Shachaf et al. teaches that it is known that poloxamers include F127 and F127 poloxamer diacrylate (functionally equivalent agents, Example 1 [321] Table 1).
Wherein it would be obvious to one of ordinary skill in the art to incorporate F127 poloxamer diacrylate as suggested by Findl and Shachaf et al. and produce the claimed invention; as simple substitution of one known thickener for another is prima facie obvious and the inclusion of a known poloxamer form is prima facie obvious with a reasonable expectation of success to attain the desired therapeutic profile absent evidence of criticality for the claimed poloxamer form. While the prior art does not expressly teach the exact claimed values for the thickener, it does overlap and even a slight overlap establishes a prima facie case of obviousness and it is obvious to optimize the amount to attain the desired therapeutic profile arriving at the overlapping values absent evidence of criticality for the exact values.

Conclusion
Claims 1, 3-13, 33-39, 41-50 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613